Citation Nr: 1700930	
Decision Date: 01/12/17    Archive Date: 01/27/17

DOCKET NO.  12-36 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability.

2.  Entitlement to service connection for an acquired psychiatric disability, to include post-traumatic stress disorder (PTSD) and adjustment disorder with mixed anxiety and depressed mood (claimed as depression/anxiety).

3.  Entitlement to service connection for left ear hearing loss.

4.  Entitlement to service connection for erectile dysfunction, secondary to service-connected lumbar spine degenerative disc disease and left knee degenerative arthritis, status post total left knee replacement.

5.  Entitlement to special monthly compensation based on loss of use of a creative organ.



6.  Entitlement to service connection for right knee degenerative joint disease (previously claimed as right knee injury), secondary to service-connected lumbar spine degenerative disc disease and left knee degenerative arthritis, status post total left knee replacement.

7.  Entitlement to an increased rating for lumbar spine degenerative disc disease, currently evaluated as 40 percent disabling.

8.  Entitlement to a compensable rating for right ear hearing loss.

9.  Entitlement to an extension of a temporary total rating based on surgical or other treatment necessitating convalescence following lumbar spine surgery, from February 1, 2012 to May 14, 2012, and beyond December 1, 2012.


REPRESENTATION

Appellant represented by:	Charles D. Romo, Attorney


ATTORNEY FOR THE BOARD

F. Yankey, Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to May 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from
rating decisions by the St. Petersburg, Florida Regional Office (RO) of the United States Department of Veterans Affairs (VA).

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Thus, the Veteran's claims for service connection for PTSD and adjustment disorder with mixed anxiety and depressed mood (claimed as depression/anxiety), are deemed to include any psychiatric disability, and have been recharacterized as entitlement to service connection for an acquired psychiatric disability, to include PTSD and adjustment disorder with mixed anxiety and depressed mood (claimed as depression/anxiety).  

In November 2014, the RO granted a TDIU effective February 1, 2012, on the basis of the Veteran's lumbar spine, left knee and lower extremity disabilities.  To date, the Veteran has not appealed the effective date of the grant of a TDIU. 

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The issues of entitlement to service connection for an acquired psychiatric disability, entitlement to service connection for left ear hearing loss, entitlement to service connection for erectile dysfunction, entitlement to service connection for right knee degenerative disc disease, entitlement to a compensable rating for right ear hearing loss, entitlement to an increased rating for lumbar spine degenerative disc disease, and entitlement to special monthly compensation based on loss of use of a creative organ are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A right shoulder disability was not present in service or for years thereafter, and is not etiologically related to active military service.

2.  From February 1, 2012 to May 14, 2012, the Veteran did not have severe postoperative residuals of a lumbar spine hemilaminectomy and foraminotomy, such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited), that required further convalescence.

3.  The Veteran had severe postoperative residuals of a lumbar laminectomy and fusion, beyond December 1, 2012.


CONCLUSIONS OF LAW

1.  A right shoulder disability was not incurred in or aggravated by the Veteran's active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

2.  The criteria for extension of a temporary total rating based on surgical or other treatment of the post-operative lumbar spine residuals necessitating convalescence, from February 1, 2012 to May 14, 2012, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.30 (2015).

3.  The criteria for extension of a temporary total rating based on surgical or other treatment of the post-operative lumbar spine residuals necessitating convalescence, beyond December 1, 2012, have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.30 (2015).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify & Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015). 

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3) ).  In this case, the Veteran has indicated no such records and all pertinent records have been obtained.

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

In relevant part, 38 U.S.C.A. 1154 (a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

Once evidence is determined to be competent, the Board must then determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. 
§ 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. At 54.

Right Shoulder Disability

A right shoulder disability was not diagnosed until many years after service, and the most competent evidence is against a finding that it is due to any event or incident of the Veteran's period of active duty. 

Service treatment records are negative for any evidence of a right shoulder injury or right shoulder disability during active duty or at the time of the Veteran's discharge.
Private treatment records show that in early November 2009, the Veteran had a right shoulder arthroscopy.  Later in November 2009, he underwent right rotator cuff surgery.  He had physical therapy for the right shoulder following surgery from November 2009 to December 2009.  

VA treatment records from the Gainesville VA Medical Center show treatment for right shoulder pain, status post right rotator cuff surgery from February 2010 to April 2010.

The post-service medical evidence of record, including VA treatment records and private treatment records, shows initial complaints of right shoulder problems several years after the Veteran's discharge from active service.  However, these records do not indicate that the Veteran's current right shoulder disability is related to his active military service. 

With regard to the years-long evidentiary gap in this case between active service and the earliest manifestations of a right shoulder disability, the Board notes that a prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). 

There is no medical opinion of record addressing whether the Veteran's current right shoulder disability is related to his active service.  However, as noted above, the Veteran has not reported a continuity of symptomatology beginning in service, and there is no probative medical evidence, VA or private, indicating that his right shoulder disability may be related to service. 

The Veteran is competent to report the symptoms and onset of his right shoulder disability; however, it would require medical expertise to say that the current right shoulder disability, diagnosed long after service, is related to service.  The Veteran, as a layperson, is not qualified to render an opinion concerning the medical cause of his right shoulder disability.  38 C.F.R. § 3.159 (a)(1), (2) (2015).  

Accordingly, the Board must conclude that the preponderance of the evidence is against a link between the current disability and service.  As the evidence is against the claim, reasonable doubt does not arise, and the claim is denied.  38 U.S.C.A. 
§ 5107(b) (West 2014).

Extension of a Temporary Total Rating Based on Surgical or Other Treatment Necessitating Convalescence Following Lumbar Spine Surgery, 
From February 1, 2012 to May 14, 2012, and Beyond December 1, 2012

The RO assigned a temporary total evaluation of 100 percent, effective August 31, 2011, following an August 2011 lumbar spine surgery, based on surgical or other treatment necessitating convalescence.  An evaluation of 40 percent was assigned, effective December 1, 2011.  In a November 2011 rating decision, the RO assigned a temporary total evaluation of 100 percent from December 1, 2011 to February 1, 2012.  The 40 percent evaluation was continued from February 1, 2012.  In an August 2012 rating decision, the RO assigned a temporary total evaluation of 100 percent from May 14, 2012 to September 1, 2012.  The 40 percent evaluation was again assigned, effective September 1, 2012.  In a January 2013 rating decision, the RO assigned a temporary total evaluation of 100 percent from September 1, 2012 to December 1, 2012.

The Veteran seeks an extension of a temporary total convalescence rating for his lumbar spine disability pursuant to 38 C.F.R. § 4.30. 

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled.  38 C.F.R. §§ 4.15, 4.16(b) (2015).  In the case of disability which is temporary in nature, such as that period of convalescence following surgery, the governing regulation provides for temporary total disability ratings during convalescence.  38 C.F.R. § 4.30 (2015). 

Temporary total ratings will be assigned from the date of hospital admission and continue for 1, 2, or 3 months from the first day of the month following hospital discharge when treatment of a service-connected disability results in: (1) Surgery (including outpatient surgery after March 1, 1989) necessitating at least one month of convalescence; (2) Surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) Immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30 (a) (2015).

Temporary total disability ratings are to commence on the day of hospital admission and continue for a period of one to three months from the first day of the month following hospital discharge or outpatient release.  See 38 C.F.R. § 4.30. 

Extensions of one to three months, beyond the initial three months, may be made under 38 C.F.R. § 4.30 (a) (1), (2), or (3).  Extensions of one or more months to as many as six months beyond the initial six months period may be made only under 38 C.F.R. § 4.30 (a)(2) or (3) upon the approval of the Adjudication Officer.  38 C.F.R. § 4.30(b). 

Extensions beyond the initial three months may be made for a maximum of one year.  38 C.F.R. § 4.30 (b) (2).

A temporary total convalescent rating contemplates only a temporary period of time required by a veteran to recover from the immediate effects of surgery. 38 C.F.R. 
 § 4.30.  Thereafter, any chronic residual disability after surgery is rated under the schedular criteria for the disability, and not rated under 38 C.F.R. § 4.30.

Notations in the medical record as to a claimant's incapacity to work after surgery must be taken into account in the evaluation of a claim brought under the provisions of 38 C.F.R. § 4.30.  Seals v. Brown, 8 Vet. App. 291, 296-97 (1995); Felden v. West, 11 Vet. App. 427, 430 (1998).  Furthermore, the term "convalescence" does not necessarily entail in-home recovery.

VA and private treatment records show the Veteran underwent a hemilaminectomy and foraminotomy at L4 S1 on August 31, 2011.  VA treatment record dated
September 2, 2011 notes the Veteran was unable to work due to his surgery.  He was seen in September and November 2011 for surgical complications, secondary to falls during early recovery, and was prescribed a back brace walker to ambulate.  A January 17, 2012 note indicated that additional surgery could be required.  
Subsequent records fail to show that continued convalescence based on this surgery was required.

VA and private medical records show that the Veteran underwent a lumbar laminectomy and fusion on May 14, 2012.  He was prescribed extensive physical therapy following the surgery.  

The Veteran was afforded a VA lumbar spine examination in September 11, 2012.  Physical examination revealed limited range of forward flexion to 60 degrees and extension to 15 degrees.  Ranges of bilateral lateral flexion and bilateral lateral rotation were considered normal.  There was no objective evidence of painful motion, and no additional limitation of motion due to pain, weakness, fatigue, lack of endurance or incoordination upon repetitive movement.  There was no evidence of lumbar ankylosis, tenderness, guarding or muscle spasms.  The Veteran reported experiencing an incapacitating episode within the previous 12 months, which lasted between 1 and 2 weeks.  He also reported that he required a cane for ambulation.

VA report dated September 21, 2012 includes a medical statement indicating that the Veteran would require at least six months and most likely up to a year, of convalescence.  During his six-month postoperative visit (November 2012), the Veteran reported a worsening of low back pain and bilateral posterior thigh pain.  He was unable to fully participate in physical therapy due to this pain.  Subsequent medical records note similar complaints.  A November 5, 2012 statement from the Veteran's private physician, Dr. A.S. includes an opinion that the Veteran's lumbar spine would require a year to fully heal.

The Board finds that an extension of the temporary total rating from February 1, 2012 to May 14, 2012 is not warranted.  In this regard, the evidence of record does not show that during this period, the Veteran experienced severe postoperative residuals from his lumbar spine surgery, such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or immobilization by cast, without surgery, of one major joint or more.
However, as physicians noted in September and November 2012 that it would take the Veteran from six months to a year to fully recover from his second lumbar spine surgery in May 2014, the Board finds that the Veteran is entitled to an extension of the temporary total rating from May 14, 2012 to May 31, 2013.  Extensions beyond the initial three months may be made for a maximum of one year.  38 C.F.R. § 4.30 (b) (2).  Therefore, an extension of the temporary total disability rating beyond May 31, 2013 is not warranted.


ORDER

Service connection for a right shoulder disability is denied.

An extension of the temporary total disability rating for the lumbar spine disability, from February 1, 2012 to May 14, 2012 is denied.

An extension of the temporary total disability rating for the lumbar spine disability from December 1, 2012 to May 31, 2013, is granted.


REMAND

The VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (c)(4).  The VCAA also provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.

Lumbar Spine Disability

The most recent VA examination in connection with the Veteran's service-connected lumbar spine disability was conducted over four years ago, in September 2012.  Evidence of record shows that the Veteran's low back disability may have increased in severity since that time.  See February 2013 and September 2014 statements from private physician, A.S.  VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Given the evidence of increased symptomatology, and the length of time since the last VA examination, a new VA examination is warranted to determine the current severity of the Veteran's lumbar spine disability.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").

Right Ear Hearing Loss

The Board also finds that additional development is warranted with respect to the claim for an increased rating for right ear hearing loss.  In this regard, the last VA examination for hearing loss was provided more than four years ago, in July 2012.  A remand is warranted to obtain a contemporaneous audiological examination.  
See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505-06 (1998) ("Where the record does not adequately reveal the current state of the claimant's disability...the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.").

Left Ear Hearing Loss

The Veteran has reported in-service noise exposure from helicopters, ship guns and prop aircraft, with and without hearing protection, and post-service, civilian noise exposure as a truck driver for eight years, concerts and hunting, with and without hearing protection.  Service personnel records show that the Veteran served aboard the USS Jarvis from December 1971 to June 1973.  Thus, the Board finds that the Veteran's reports of noise exposure from ship guns, helicopters and prop aircraft are credible and consistent with the circumstances of his service, and the acoustic trauma is deemed to have occurred.  See 38 U.S.C.A. § 1154 (a), (b) (West 2014); 38 C.F.R. § 3.304 (d) (2015).

VA treatment records show complaints of right cholesteatoma; a history of multiple gee tube placements in the right ear in 1991 and left ge tube placed spring of 1999; right tympanic mastoid with OCR (no records available) in 1992; and experiencing recurrent drainage and pain in the right ear.  

Audiology examination in July 2005 noted left ear within normal limits at 0.25 and 0.5kHz; mild sensorineural hearing loss lkHz through 8kHz; speech reception threshold was mildly impaired with good word recognition in quiet; tympanometry indicated hypermobile middle ear system.  

Sudden onset of hearing loss was noted in February 2010.  Physical examination in March 2010 noted normal tympanic membrane ear canal and auricle left side-right with surgical changes and moderate amount of squamous debris suctioned and removed using the microscope-also noted anterior retraction pocket no perforation.  Also wax noted on the tympanic.  Audiology examination revealed asymmetric hearing loss right side with word discrimination of 44% right and 84% left.  During the examination the Veteran reported sudden hearing loss of the right ear.  No evidence of cholesteatoma noted.  The records note continuous treatment for drainage pain and hearing loss.

The Veteran was afforded a VA audiological examination to determine the etiology of his left ear hearing loss in April 2010.  Diagnostic testing showed left ear hearing loss for VA compensation purposes.  However, the VA examiner concluded that the etiology of the left ear hearing loss could not be determined without resorting to mere speculation, as the results of the examination were unreliable and unsuitable for evaluation purposes.  The record does not reflect that the Veteran was offered a re-examination, and there are no other current audiometric tests for the Board to review.  Therefore, the Board finds that another VA examination is needed to determine the etiology of the Veteran's currently diagnosed left ear hearing loss.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (Once VA undertakes to provide an examination it is obligated to insure that the examination is adequate).  See also 38 U.S.C.A. § 5103A (d) (West 2014).

Erectile Dysfunction

The Veteran contends that his currently diagnosed erectile dysfunction (ED) is related to his service-connected lumbar spine disability and his service-connected left knee arthritis.  

Service treatment records are negative for any evidence of ED.  Private and VA treatment records show treatment for ED since early 2002.  They do not indicate that the ED is related to the Veteran's military service or his service-connected low back or left knee disabilities.

The Veteran was afforded a VA examination in April 2010.  The examiner noted that there was no objective evidence to show that the Veteran's ED was related to his lumbar spine degenerative disc disease, and concluded that he was unable to opine as to whether or not the Veteran's ED was due to or aggravated by his lumbar degenerative disc disease or left knee degenerative arthritis without resorting to speculation, as it was not possible to measure the potential relative contributions made by his spine and joint treatment.  The examiner opined that the ED was as likely as not due to the Veteran's nonservice-connected depression.  The April 2010 examiner did not explain why it was not possible to measure the potential relative contributions made by the Veteran's lumbar spine and left knee joint treatment to his ED.  Therefore, the Board finds that the opinion is incomplete, and inadequate for evaluation purposes.  As such, the Board finds that another VA examination and medical opinion is needed to determine the etiology of the currently diagnosed ED.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (Once VA undertakes to provide an examination it is obligated to insure that the examination is adequate).  See also 38 U.S.C.A. § 5103A (d) (West 2014).

Loss of Use of a Creative Organ 

The issue of special monthly compensation for loss of use of a creative organ is inextricably intertwined with the issue of service connection for ED.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  Therefore, the Board must defer consideration of this claim until the development is complete on the issue of service connection for ED.

Acquired Psychiatric Disability, to include PTSD and Adjustment Disorder with
Mixed Anxiety and Depressed Mood

There are particular requirements for establishing service connection for PTSD in 38 C.F.R. § 3.304 (f) that are separate from those for establishing service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  Service connection for PTSD requires: medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125 (a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 3.304 (f).  The applicable regulation requires that the in-service stressor or traumatic event involve actual or threatened death, serious injury, or a threat to the physical integrity of self or others and the person's response involve intense fear, helplessness, or horror.  See DSM-IV § 309.81 (4th ed. 1994).

In adjudicating a claim for service connection for PTSD, the evidence necessary to establish the incurrence of a stressor during service to support a claim of entitlement to service connection for PTSD will vary depending on whether or not the Veteran was 'engaged in combat with the enemy.'  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  If it is determined through military citation or other supportive evidence that a veteran engaged in combat with the enemy, and the claimed stressors are related to combat, a veteran's lay testimony regarding the reported stressors must be accepted as conclusive evidence as to their actual occurrence and no further development or corroborative evidence will be necessary, provided that the testimony is found to be satisfactory, that is, not contradicted by service records, and 'consistent with the circumstances, conditions, or hardships of such service.'  
38 U.S.C.A. § 1154 (b); 38 C.F.R. § 3.304 (d),(f); Doran v. Brown, 6 Vet. App. 283, 289 (1994).  To gain the benefit of a relaxed standard for proof of service incurrence of an injury or disease, 38 U.S.C.A. § 1154 (b) requires that a veteran have actually participated in combat with the enemy.  See VAOPGCPREC 12-99. 

If it is determined that a veteran did not engage in combat with the enemy, or the claimed stressor is not related to combat, a veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  In such cases, the record must contain service records or other corroborative evidence which substantiates or verifies a veteran's testimony or statements as to the occurrence of the claimed stressors.  See Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

Even without combat participation, if the Veteran's claimed stressor is related to 'fear of hostile military or terrorist activity,' and a VA psychiatrist or psychologist, or contract equivalent, confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304 (f)(3) (2015).

Fear of hostile military or terrorist activity means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or the psycho-physiological state of fear, helplessness, or horror.  
38 C.F.R. § 3.304 (f)(3) (2015).

Furthermore, certain diseases, such as psychoses, are presumed to have been incurred in service if manifested to a compensable degree within one year after service.  The presumption is rebuttable by probative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2014).  The Board notes that the Veteran has not been diagnosed with psychoses. 

The Veteran contends that he has a psychiatric disorder, including PTSD, related to his active military service.  He has reported that his PTSD is specifically related to an incident in November 1972, while he was stationed aboard the USS Jarvis, which caused the ship to almost sink, putting him in fear of his life.  Service personnel records reflect that the Veteran served aboard the USS Jarvis from December 1971 to June 1973, and supporting articles show that the USS Jarvis was hit by some heavy winds in November 1972, which caused the ship to strike the rocks and to start taking in water.  Therefore, as the RO has noted, the Veteran's claimed in-service stressor is conceded.  

Service treatment records show treatment for an adjustment disorder with depressed and anxious mood in May 1985.  

Private psychiatric treatment records show a diagnosis of depression in January 2003.  The private physician opined that a worker's compensation injury was the major contributing cause of the depression.

VA treatment records from the VA Medical Center in Gainesville show a diagnosis of PTSD in March 2010, June 2010, and diagnoses and treatment for major depressive disorder, adjustment disorder, mood disorder, anxiety disorder and pain disorder.

The Veteran was afforded a VA mental disorders examination in April 2010.  The examiner diagnosed adjustment disorder with mixed anxiety and depressed mood, and opined that it was not caused by or a result of the service-connected low back or left knee disabilities, and instead concluded that it was related to the Veteran's post-service worker's compensation injury.  In rendering his opinion, the examiner noted that in May 1985, the Veteran reported his experience with marked racial prejudice, being accused of using marijuana, his mother's terminal illness and ongoing marital problems as contributing to his mental condition.  Later, in 2001, he reported a worker's compensation injury, with denial of a past psychiatric history before the injury, and attributed the onset of his depression to this work-related injury.  The examiner concluded that the inconsistencies in the record made it impossible to link his anxiety/depression to his service-connected disabilities only, as it appeared that he had a history of situational reactions and maladaptive coping.  The Board finds that although the examiner concluded that the Veteran's anxiety/depression was not solely due to his service-connected disabilities, he did not rule out the possibility that the service-connected disabilities contributed in some way to the Veteran's mental health problems.  Therefore, the opinion is inconclusive, and inadequate for evaluation purposes.  Furthermore, the examiner did not offer an opinion as to whether the diagnosed anxiety/depression was aggravated by the service-connected low back and/or left knee disabilities.  

The Veteran was afforded a VA PTSD examination in August 2010.  The examiner concluded that there was no objective evidence of an Axis I diagnosis, and noted that although the Veteran endorsed symptoms that may be suggestive of PTSD, his subjective symptoms did not correlate with the examination findings and clinical screening.  As such, the examiner concluded that the Veteran did not meet the diagnostic criteria for PTSD.  However, the examiner failed to provide an opinion on the etiology of the other psychiatric disorders, other than PTSD, diagnosed earlier during the appeal period, including during the April 2010 VA examination.  See McClain v. Nicholson, 21 Vet App 319 (2007) (the requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim....even though the disability resolves prior to the Secretary's adjudication of the claim.").  As such, the Board finds that the examiner's opinion is incomplete, and therefore, inadequate for evaluation purposes.  

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2015).  Once VA undertakes to provide an examination it is obligated to insure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Furthermore, VA treatment records dated in September 2010 and November 2010, and more recently in November 2013, after the Veteran's August 2010 VA examination, show diagnoses of PTSD, note PTSD in the Veteran's medical history, and show medication prescribed for treatment of PTSD.  See VA outpatient treatment records from VA Medical Center in Gainesville.  

Service treatment records show that the Veteran was treated for psychiatric symptoms in service.  His reported in-service stressor has been conceded.  Furthermore, the post-service medical evidence of record shows that the Veteran has reported having psychiatric symptoms in service and a continuity of symptoms since, and that he has been diagnosed with and treated for psychiatric disorders, including PTSD, depression, an anxiety disorder, and adjustment disorder and a mood disorder.  The Veteran's reports of in-service psychiatric symptoms and continuity of symptomatology provide evidence that a current psychiatric disability may be related to service.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The Board notes further that in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a Veteran's claim for PTSD was not limited only to his lay diagnosis, but rather included any mental disability that could "reasonably be encompassed by several factors including: the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of the claim."  Clemons v. Shinseki, 23 Vet. App. at 5. 

The Board finds that the medical opinions of record are conflicting with regard to their diagnoses for the Veteran, and their conclusions as to the etiology of the diagnosed disorders.  Furthermore, the April and August 2010 VA examiner opinions are inadequate for the reasons noted above.

As such, the Board finds that an additional VA psychiatric examination is required to reconcile these various diagnoses, and to opine on the possible relationship between any acquired psychiatric disability demonstrated by the record and the Veteran's active duty military service.  38 U.S.C.A. § 5103A (d) (West 2014).

Right Knee Degenerative Joint Disease

The Veteran contends that his currently diagnosed right knee arthritis is related to his service-connected left knee arthritis or his service-connected lumbar spine disability.

The Veteran was afforded a VA examination in January 2012.  The examiner diagnosed status post TKA right knee for degenerative arthritis and noted that it was not due to the Veteran's service-connected left knee degenerative arthritis.  There was no rationale offered for this opinion, and the examiner failed to give an opinion on the relationship between the right knee arthritis and the service-connected lumbar spine disability.  For these reasons, the Board finds that the January 2012 examiner's opinion is incomplete, and therefore, inadequate for evaluation purposes.  As such, the Board finds that another VA examination and medical opinion is needed to determine the etiology of the currently diagnosed right knee degenerative arthritis.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (Once VA undertakes to provide an examination it is obligated to insure that the examination is adequate).  See also 38 U.S.C.A. § 5103A (d) (West 2014).

The appellant is advised that it is his responsibility to report for the examinations and to cooperate in the development of the case, and that the consequences of the Veteran's failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2015).

Accordingly, the case is REMANDED for the following action:

1.  Updated treatment records should be obtained and added to the claims folder/efolder.

2.  After completing the above action, the Veteran should be afforded a VA examination to evaluate the current severity of his service-connected lumbar spine disability.  The claims folder should be made available to the examiner for review prior to the examination and the examiner should acknowledge such review in the examination report.

Any indicated studies, including X-ray studies and nerve conduction studies should be performed. 

In reporting the results of range of motion testing, the examiner should specifically identify the points, if any, at which pain begins.

Tests of joint movement against varying resistance should be performed.  The examiner should determine whether the lumbar spine disability is manifested by weakened movement, excess fatigability, incoordination, pain or flare-ups.  These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, pain or flare-ups.

The examiner should also indicate whether there is any form of ankylosis. 

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional lumbar range of motion loss. 

The examiner should identify any nerves affected by the lumbar spine disability and degree of impairment, to include all symptoms and manifestations (whether the involvement is only sensory (neuralgia), or if it is characterized by organic changes such as loss of reflexes, muscle atrophy, sensory disturbances, constant pain (neuritis) and a characterization of the symptoms as to whether they represent complete paralysis or incomplete paralysis. 

The examiner should specifically identify the frequency and duration of any periods of bed rest prescribed by a physician.

Finally, the examiner should test the range of lumbar spine motion in active and passive motion and with and without weight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

A complete rationale should be given for all opinions and conclusions expressed.

The examiner is advised that the Veteran is competent to report history and symptoms and that his reports must be considered in formulating the requested opinion.  If the examiner rejects the Veteran's reports, the examiner should provide a rationale for doing so.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so, and must state whether there is additional evidence that would permit the necessary opinion to be made.

3.  Then, schedule the Veteran for a VA audiological examination to determine the current severity of his service-connected right ear hearing loss and the etiology of his current left ear hearing loss.  The Veteran's claims folder should be made available to the examiner for review prior to the examination and the examiner should acknowledge such review in the examination report or in an addendum.  All indicated studies should be performed.  

The examiner should answer the following questions. 

Is it at least as likely as not (50 percent or greater probability) that the Veteran's left ear hearing loss, if present per VA standards, is related to active service, to include alleged inservice noise exposure?  If test results are inconsistent or unreliable, the audiologist is requested to explain why this is so, to include his/her perception of the Veteran's effort.  In-service noise exposure is conceded.

The examiner is also specifically requested to fully describe the functional effects caused by the Veteran's hearing disability pursuant to the Court's decision in Martinak v. Nicholson, 21 Vet. App. 447 (2007).

A complete rationale should be given for all opinions and conclusions expressed.

The examiner is advised that the Veteran is competent to report history and symptoms and that his reports must be considered in formulating the requested opinion.  If the examiner rejects the Veteran's reports, the examiner should provide a rationale for doing so.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so, and must state whether there is additional evidence that would permit the necessary opinion to be made.

4.  Then, schedule the Veteran for a VA examination to determine the etiology of any current erectile dysfunction (ED).  The claims folder should be made available to the examiner for review prior to the examination and the examiner should acknowledge such review in the examination report.

The examiner should provide an opinion as to whether it is as likely as not (50 percent probability or more) that ED originated while the Veteran was serving on active duty or is otherwise etiologically related to service.

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent probability or more ) that any currently diagnosed ED was caused or aggravated (permanently worsened) by a service-connected disability, including the Veteran's service-connected lumbar spine disability and service-connected left knee arthritis.

The examiner is advised that the Veteran is competent to report injuries and symptoms in and since service, and that his reports must be considered in formulating the requested opinions.  If his reports are discounted, the examiner should provide a reason for doing so. 

A rationale should be given for all opinions and conclusions expressed.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and whether there is additional evidence that would permit the opinion to be provided.

5.  Then, arrange for the Veteran to be given an examination to determine the etiology of all current acquired psychiatric disorders.  The claims folder should be made available to the examiner for review prior to the examination and the examiner should acknowledge such review in the examination report.  Any indicated studies should also be performed. 

If PTSD is diagnosed (under DSM-IV criteria), the examiner should identify the elements supporting the diagnosis, to include the stressor(s) and whether such stressor(s) are adequate to support a diagnosis of PTSD.  If PTSD is not diagnosed, the examiner should explain why the Veteran does not meet the criteria for this diagnosis.  The in-service stressor involving the Veteran's ship taking in water in November 1972, is conceded. 

With respect to any other acquired psychiatric disorders found to be present, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more ) that the disorder originated while the Veteran was serving on active duty or is otherwise etiologically related to service.

The examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinion.  The examiner is also advised that the absence of evidence in the service treatment records is an insufficient basis, by itself, for a negative opinion.

A complete rationale should be given for all opinions and conclusions expressed.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

6.  Then, schedule the Veteran for a VA examination to determine the etiology of any currently diagnosed right knee disability.  The claims folder should be made available to the examiner for review prior to the examination and the examiner should acknowledge such review in the examination report.  

Any indicated studies, including X-ray studies and nerve conduction studies should be performed. 

The examiner should provide an opinion as to whether it is as likely as not (50 percent probability or more ) that any currently diagnosed right knee disability originated while the Veteran was serving on active duty or is otherwise etiologically related to service.

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent probability or more ) that any currently diagnosed right knee disability was caused or aggravated (permanently worsened) by a service-connected disability, including the Veteran's service-connected lumbar spine disability and service-connected left knee arthritis.

The examiner is advised that the Veteran is competent to report injuries and symptoms in and since service, and that his reports must be considered in formulating the requested opinions.  If his reports are discounted, the examiner should provide a reason for doing so. 

A rationale should be given for all opinions and conclusions expressed.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and whether there is additional evidence that would permit the opinion to be provided.

7.  After completion of the above and any other development deemed necessary, review the expanded record, and readjudicate the remaining issues on appeal.  If any claim remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case, afforded an opportunity to respond, and the case should thereafter be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


